LawheNCe, Judge:
When the appeals for a reappraisement enumerated in the schedule attached to and made a part of this decision were called for hearing, no evidence was offered on behalf of plaintiff and the court sua sponte ordered the cases submitted on the record consisting of the official papers.
A review thereof discloses nothing which would tend in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I find and hold, therefore, that the proper values of the merchandise the subject of said appeals are the values returned by the appraiser. ■
Judgment will be entered accordingly.